Appleton, C. J.
This is a search and seizure process under ;E. S., c. 27, § 35.
The presiding justice instructed the jury that " if the respon- ■ dent was present aiding in the keeping and depositing of the '.liquors, rendering assistance to his principal, in the keeping and .depositing of the liquors intended for unlawful sale, then he -.would be a principal himself in the transaction.”
The instruction given was correct. The offence charged is a tmisdemeanor. It is a rule of the common law of universal *455application, that all participators in a misdemeanor are principals. Each is severally liable. Com. v. Drew, 3 Cush. 284; Com. v. Ray, 3 Gray, 448.
The reading of the last paragraph of § 28, by which the rule of the common law is made specifically applicable when its provisions were violated could not have harmed the defendant. That clause was inserted by way of unnecessary caution. The rule of the common law applies unless abrogated. That has not been done.

Exceptions overruled.

Walton, Barrow'S, Virgin, Libbey and Symonds, JJ., concurred.